Citation Nr: 1431616	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-13 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 29, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD, effective January 29, 2011.

3.  Entitlement to an effective date earlier than January 29, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for chronic obstructive pulmonary disease.

6.  Entitlement to service connection for bilateral knee arthritis.

7.  Entitlement to service connection for arthritis of the right wrist.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

9.  Entitlement to service connection for a back condition.

10.  Entitlement to service connection for a neck condition.

11.  Entitlement to service connection for pneumonia.

12.  Entitlement to service connection for cholinergic urticaria.

13.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied a rating higher than 30 percent for PTSD, as well as the Veteran's claim for entitlement to a TDIU.  During the pendency of this appeal, by a rating decision in June 2012, the RO granted a rating of 50 percent for PTSD from November 5, 2008 to January 29, 2011, and a rating of 70 percent thereafter.  The RO also granted the claim for entitlement to a TDIU, effective January 29, 2011.

In July 2013 the Veteran testified at a video conference Board hearing before the undersigned.  A transcript of that proceeding is of record.  At the hearing, the Veteran indicated he was satisfied with the current 70 percent disability rating for PTSD, but that he disagreed with the 50 percent rating assigned for PTSD from November 5, 2008 to January 29, 2011.  He argued that he was entitled to a 70 percent rating for PTSD, as well as a TDIU, throughout the entire appeal period.  The Board has recharacterized the claims accordingly.    


FINDINGS OF FACT

1.  Prior to January 29, 2011, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.

2.  Prior to January 29, 2011, the Veteran's service-connected disabilities had a combined rating of 60 percent and were not sufficient by themselves to preclude him from obtaining or maintaining substantially gainful employment.

3.  Prior to the promulgation of a decision by the Board, the Veteran withdrew 
from appellate review his claim for a rating in excess of 70 percent for PTSD, as well as claims for service connection for bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease, bilateral knee arthritis, arthritis of the right wrist, peripheral neuropathy of the bilateral lower extremities, a back condition, a neck condition, pneumonia, cholinergic urticaria, and peripheral neuropathy of the bilateral upper extremities.  

CONCLUSIONS OF LAW

1.  For the period prior to January 29, 2011, the criteria for a rating higher than 50 percent were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  Prior to January 29, 2011, the requirements for a TDIU were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(2013).

3.  The criteria for withdrawal of the claim of entitlement to a rating in excess of 70 percent for PTSD from January 29, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the claim of entitlement to service connection for chronic obstructive pulmonary disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral knee arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the claim of entitlement to service connection for arthritis of the right wrist have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for withdrawal of the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

9.  The criteria for withdrawal of the claim of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

10.  The criteria for withdrawal of the claim of entitlement to service connection for a neck condition have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

11.  The criteria for withdrawal of the claim of entitlement to service connection for pneumonia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

12.  The criteria for withdrawal of the claim of entitlement to service connection for cholinergic urticaria have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

13.  The criteria for withdrawal of the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in November 2008 and December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the June 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2013, during which he presented oral argument in support of his claimed.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to his symptomatology and treatment history.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  
The Veteran's service treatment records, and available private and VA treatment records, Social Security Administration (SSA) records, have been obtained.  In addition, he has been provided with appropriate VA examinations.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.


Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      PTSD
      
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his psychiatric symptomatology merits a rating in excess of 50 percent from November 5, 2008, the date the Veteran's current claim for VA benefits was received, to January 29, 2011.

The Veteran's disability is rated under Diagnostic Code 9411 pursuant to the General Rating Formula for Mental Disorders.  Under this Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

Under such regulations, ratings are assigned according to the manifestation 
of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.

On VA PTSD examination in December 2008, the Veteran reported that his PTSD symptoms had recently worsened.  He related almost daily flashbacks of his experienced in Vietnam, weekly nightmares, depression, waking up in a sweat at night and feeling confused and disoriented, sleep problems, irritability, and anger outbursts.  He described one such incident following an argument with his adult son a couple of weeks earlier.  Reportedly, the Veteran threatened to kill his son and drove home, running through red lights, to retrieve his firearm.  The Veteran 
was eventually able to control himself and not follow through with his plan once 
his anger subsided.  He denied hypervigilence.  Treatment consisted of daily medication.  The Veteran, who had completed his GED, asserted that his PTSD symptomatology rendered him unemployable.  He related working briefly for the Post Office, but quit because he did not like being around other people.  He then worked construction for 33 years.  He reported he had not been gainfully employed since 1996.  The Veteran had been married twice and was currently in a relationship with a woman with whom he resided since 1988.  He stated, however, that they did not get along.  He was recently asked to leave and was in the process of finding 
new housing. The Veteran reported having some friends and visiting his mother.  However, he also related difficulty being around other people and feeling aggressive, as such, he avoided socializing.  He spent most of his time watching 
TV and listening to music.  

The Veteran was described as casually dressed with good eye contact.  He was alert and oriented.  While his thought processes were slowed, there was no evidence of circumstantiality, tangenitality, looseness of associations, or flight of ideas.  Thought content did not show delusions, hallucinations, or current suicidal or homicidal thoughts.  There were problems with concentration.  His memory, judgment and insight were fairly intact.  The examiner diagnosed PTSD and assigned a GAF score of 55.  The examiner also diagnosed generalized anxiety disorder with a GAF score of 60, and depressive disorder, not otherwise specified, with a GAF score of 65.  The examiner indicated that the Veteran's PTSD symptoms affected him negatively with family relations, work and socialization.  The examiner noted that other symptoms affected the Veteran occupationally and socially in a moderate to severe manner.  The examiner concluded that there was at least moderate functional impairment due to PTSD, which negatively impacted his ability to perform physical and sedentary employment. 

VA treatment notes starting in 2009 show similar symptoms as those previously reported on examination.  In addition, passive suicidal ideation without intent, along with feelings of hopelessness and helplessness, were noted.  The clinician assessed the risk of suicide as low to moderate.  He continued having problems sleeping with increased frequency of nightmares and insomnia.  There was evidence of paranoia and depression.  There were no speech abnormalities and he was oriented times three.  Affect and mood varied from appropriate and congruent to depressed and flat, and occasionally dysphoric.  He did not appear delusional, psychotic, or dangerous.  He continued to live with his girlfriend although he was increasingly withdrawn from family, friends and society.  Impulsivity, poor self-control, anxiety and agitation were noted.  On VA examination in January 2011, the Veteran reported that after more than 25 years of sobriety, he had resumed drinking in 2009.  

In sum, during the period prior to January 29, 2011, the medical evidence recorded symptoms of daily flashbacks of Vietnam, weekly nightmares that were increasing in frequency, depression, sleep problems, irritability, impulsivity, poor self-control, anxiety, feelings of hopelessness and helplessness, increased social isolation, and anger outbursts.  On one occasion he threatened to kill his son during an argument and sought his firearm, but was able to control his anger and not follow through with the threat.  In 2009 he endorsed passive suicidal ideation without intent, and there was some evidence of paranoia.  The severity of the Veteran's symptoms appeared to be progressively worsening, and the VA examiner opined that the Veteran's psychiatric symptoms were productive of at least moderate functional impairment.  Treatment consisted of daily medication and therapy.  There was 
no inpatient psychiatric treatment.  There was no evidence of psychosis or hallucinations.  

The Board notes that on VA examination in 2008, the Veteran's GAF score was 
55.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

On review of the evidence of record, the Board finds that the Veteran's PTSD most closely approximates the criteria for the assigned 50 percent rating during the period prior to January 29, 2011.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

While the Veteran has some social impairment, an inability to maintain effective relationships is not shown.  The Veteran reported difficulty being around other people and feeling aggressive towards others, but also reported having some friends.  He also had a relationship with his mother, with whom he occasionally visited.  The Veteran reported having children and while the nature of the relationship with all his children is unclear, undoubtedly his relationship with his adult son is at the very least somewhat problematic.  Nonetheless, when the Veteran reportedly lost his temper with his son during an argument, he managed to control his anger.  This appears to have been a single incident and no other such incidents were noted during the appeal period.  The Veteran reported being married twice.  Although he stated that he did not get along with his significant other, the evidence shows that he had been in the same relationship for over 20 years and throughout the period on appeal he lived with the same woman.  Significantly, while the examiner indicated that the Veteran's PTSD symptoms affected him negatively 
with family relations, work and socialization, the examiner described the Veteran's functional impairment and assigned a GAF score consistent with moderate impairment.

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, 
the Veteran was consistently described as well groomed with good eye contact.  Impulsivity, poor self-control, anxiety and agitation were noted.  He was alert and oriented.  While his thought processes were slowed, there was no evidence of circumstantiality, tangenitality, looseness of associations, or flight of ideas.  Thought content did not show delusions or hallucinations.  There were some problems with concentration.  His memory, judgment and insight were fairly intact.  There were no speech abnormalities and he was oriented times three.  Affect and mood varied from appropriate and congruent to depressed and flat, and occasionally dysphoric.  It was noted that he did not appear delusional, psychotic, or dangerous, despite the incident with his son.   

Upon review of the record, the Board finds the Veteran's symptoms have not resulted in deficiencies in most areas consistent with a higher 70 percent rating.  See Vazquez-Claudio, supra.  Indeed, impairment in motivation and mood, judgment, and work and social relationships are all specifically contemplated in the 50 percent rating presently assigned.  While the Veteran reported passive suicidal ideation and some impulsivity, the GAF score assigned by the examiner does not suggest that such symptoms impacted the Veteran's functioning to a degree suggesting a higher rating.  In this regard, the GAF score of 55 assigned does not reflect that the examiner feels the Veteran is experiencing deficiencies in most areas, as would be suggested by a GAF score of 40 or less. 

In view of the foregoing, the Board concludes that, for the period prior to January 29, 2011, the Veteran's overall disability picture most closely approximated a 50 percent evaluation.   In rendering this decision, the Board is mindful of its obligation to afford the Veteran every reasonable benefit of the doubt.  Nevertheless, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an evaluation in excess of 50 percent prior to January 29, 2011.  As such, his claim for a 70 percent or total schedular rating during that period must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board has also considered whether the Veteran's PTSD has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that not all of 
his symptomatology is specifically listed in the schedular criteria, pursuant to Mauerhan, the terminology in the rating criteria permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

      TDIU

The Veteran seeks entitlement to TDIU during the period of the claim prior to January 29, 2011.  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, 
this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  For the purposes of a "single" disability, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran's claim for a TDIU was received on November 5, 2008.  Prior to January 29, 2011, service connection was in effect for (1) PTSD, rated as 50 percent disabling; (2) diabetes mellitus type II, rated as 20 percent disabling; (3) tinnitus, rated as 10 percent disabling; (4) bilateral hearing loss, rated as zero percent disabling; and (5) erectile dysfunction, also rated as zero percent disabling.  Under the Combined Rating Table (38 C.F.R. § 4.25), the Veteran had a combined evaluation of 60 percent prior to January 29, 2011.  Thus, he did not meet the TDIU criteria pursuant to 38 C.F.R. § 4.16(a) until January 29, 2011.  

The question before the Board is whether prior to January 29, 2011, the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities, such that referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted. 

SSA records show that in June 1985 the Veteran applied for and was granted disability benefits due to nonservice-connected disabilities.  In a December 1988 determination, the Veteran was determined to no longer be disabled and his benefits were ceased.  

On VA diabetes mellitus examination in April 2008, it was noted that the Veteran's diabetes was well controlled with an oral hypoglycemic agent and diet.  There was no history of hospitalizations.  The examiner noted that the Veteran's diabetes was stable and no related complications were noted.  The examiner reported that the Veteran had retired from construction work in 1996 due to physical disability.  The disability did not impair the Veteran's ability to perform activities of daily living.  On VA audiological examination in April 2008, the Veteran reported problems hearing conversational speech with background noise.  

On VA PTSD examination in December 2008, the Veteran related working briefly for the Post Office, but he quit because he did not like being around other people.  He then worked construction for 33 years.  The Veteran had not been gainfully employed since 1996.  The examiner concluded that there was at least moderate functional impairment due to PTSD, which negatively impacted his ability to perform physical and sedentary employment.  VA treatment records prior to January 29, 2011 documented ongoing treatment for the service-connected disabilities, as well as multiple nonservice connected disabilities.  

Based on the above, the Board finds that entitlement to TDIU is not warranted prior to January 29, 2011.  Prior to January 29, 2011, the Veteran's PTSD was noted to cause moderate occupational and social impairment.  While the Veteran reported not having been substantially gainfully employed during the period on appeal, the evidence failed to show that the Veteran was unemployable due solely to the service-connected disabilities.  

While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning and occupationally, that impact was considered in the ratings assigned.  Specifically, at no time during the period on appeal did a 
VA examiner or another physician state that the Veteran's service-connected disabilities, that is, PTSD, tinnitus, hearing loss, diabetes mellitus type II, and/or erectile dysfunction, precluded him from gainful employment.  Therefore, the Board finds that the preponderance of the probative evidence does not otherwise show that the service-connected disabilities alone prevented the Veteran from obtaining and maintaining substantially gainful employment prior to January 29, 2011.

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  Here, the preponderance of the evidence of record demonstrates that the Veteran was not precluded from securing and following substantially gainful employment prior to January 29, 2011.  

Accordingly, referral for extraschedular consideration of TDIU pursuant to 38 C.F.R. § 4.16(b), is not warranted and the claim for TDIU is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


      Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2013).

The RO certified for appeal the claim for a rating in excess of 70 percent for PTSD, as well as the claims of entitlement to service connection for bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease, bilateral knee arthritis, arthritis of the right wrist, peripheral neuropathy of the bilateral lower extremities, a back condition, a neck condition, pneumonia, cholinergic urticaria, and peripheral neuropathy of the bilateral upper extremities, to Board of Veterans' Appeals.  A substantive appeal filed in June 2012 implied that only the claim for TDIU was remaining on appeal; however, during the Board hearing held on July 3, 2013, the Veteran specifically withdrew his appeal seeking a rating in excess of 70 percent for PTSD, as well as the claims of service connection for bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease, bilateral knee arthritis, arthritis of the right wrist, peripheral neuropathy of the bilateral lower extremities, a back condition, a neck condition, pneumonia, cholinergic urticaria, and peripheral neuropathy of the bilateral upper extremities.  The transcript has been reduced to writing and is of record.  The Veteran's testimony indicating his intention to withdraw the claims for a rating in excess of 70 percent for PTSD, as well as the claims of entitlement to service connection for bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease, bilateral knee arthritis, arthritis of the right wrist, peripheral neuropathy of the bilateral lower extremities, a back condition, a neck condition, pneumonia, cholinergic urticaria, and peripheral neuropathy of the bilateral upper extremities, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the claim for a rating in excess of 70 percent for PTSD, as well as the issues of entitlement to service connection for bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease, bilateral knee arthritis, arthritis of the right wrist, peripheral neuropathy of the bilateral lower extremities, a back condition, a neck condition, pneumonia, cholinergic urticaria, and peripheral neuropathy of the bilateral upper extremities, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims and must dismiss the claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2013).


ORDER

A rating in excess of 50 percent for PTSD prior to January 29, 2011 is denied.

Entitlement to a TDIU prior to January 29, 2011 is denied.

The appeal concerning the claim of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder is dismissed.  

The appeals concerning the claims of entitlement to service connection for bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease, bilateral knee arthritis, arthritis of the right wrist, peripheral neuropathy of the bilateral lower extremities, a back condition, a neck condition, pneumonia, cholinergic urticaria, and peripheral neuropathy of the bilateral upper extremities, are dismissed.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


